Filed 12/22/15 P. v. Mora CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F070178
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. 14CM7218B)
                   v.

ANDREW MORA,                                                                             OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Jennifer Lee
Giuliani, Judge.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Gomes, Acting P.J., Detjen, J. and Peña, J.
                                    INTRODUCTION
       On May 12, 2014, defendant and appellant Andrew Mora was charged with eight
felony counts; it also was alleged that he had suffered a prior serious felony conviction.
On July 31, 2014, defendant entered into a negotiated disposition and pled no contest to
one count of violating Health and Safety Code1 section 11378, possession of a controlled
substance for sale, and admitted the prior conviction. Defendant filed a notice of appeal
and requested a certificate of probable cause, which was denied. Appellate counsel filed
a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). We affirm.
                               PROCEDURAL HISTORY
       A complaint filed May 12, 2014, in Kings County Superior Court charged
defendant and codefendant, Melissa Branne Estrada2, with eight felonies: (1)
transportation of heroin, a violation of section 11352, subdivision (a); (2) possession for
sale of heroin, a violation of section 11351; (3) transportation of methamphetamine, a
violation of section 11379, subdivision (a); (4) possession of methamphetamine for sale,
a violation of section 11378; (5) transportation of marijuana, a violation of section 11360,
subdivision (a); (6) possession for sale of marijuana, a violation of section 11359; (7)
bringing a controlled substance into a substance abuse treatment facility, a violation of
Penal Code section 4573; and (8) furnishing a controlled substance to a person in a
substance abuse treatment facility, a violation of Penal Code section 4573.9. It also was
alleged that defendant had suffered a prior serious or violent felony conviction.
       Defendant was arraigned on May 15, 2014, and counsel was appointed to
represent him. Defendant entered a plea of not guilty as to all counts.




1      References to code sections are to the Health and Safety Code unless otherwise
specified.
2      Estrada is not before us on this appeal.


                                             2.
       On July 31, 2014, at the pretrial hearing, defendant was present with counsel.
Defense counsel reported that the People had offered a negotiated disposition to
defendant. In exchange for pleading to the count 4 offense and admitting the prior strike,
the People would agree to imposition of the low term, doubled for the strike prior, and
dismissal of all other counts. Estrada was pleading to the same count, with the proviso
that it would be an “open sentence” with a maximum penalty of three years, to be served
in the county jail. Although Estrada was not ineligible for probation, the trial court
advised the sentence “is completely within the discretion of the sentencing judge.” The
trial court also clarified on the record that no one had advised either defendant or Estrada
that they would receive any particular sentence, other than what was discussed in court.
       The trial court proceeded to inform defendant that pleading to the count 4 offense
would require registration as a narcotic offender, pursuant to section 11590, and that
failure to register would constitute a crime. The trial court also advised defendant of the
immigration consequences of a plea and that various fines and fees would be imposed.
       Thereafter, the trial court proceeded to question defendant and asked whether he
had given all the facts of the case to his attorney; had sufficient time to discuss the case
with his attorney; understood the nature of the charges and possible defenses; and was
satisfied with the services and advice of his attorney. As to each of these questions,
defendant responded “Yes.”
       The trial court proceeded to inform defendant of each of his statutory and
constitutional rights and inquired whether defendant understood those rights; he
responded affirmatively. The trial court then asked defendant if he was waiving each of
those rights and again he responded affirmatively. The trial court also stated that as part
of the plea agreement, defendant was giving up his right to appeal. Defendant was asked
if he understood he was giving up that right, to which he responded affirmatively.
Defendant also affirmatively waived the right to appeal from the judgment or sentence.



                                              3.
         The parties stipulated to a factual basis for the plea. Defense counsel stated that he
had had sufficient time to discuss the case with defendant; advised defendant of the
nature of the charges, possible defenses, and consequences of the plea; and that defendant
“understands these matters.”
         At this point, the trial court asked defendant if he had any questions for the court
about the charges, the rights he was waiving, the consequences of his plea, or “about
what we are doing here today.” Defendant responded, “No, ma’am.” The trial court
replied that it wanted to be sure defendant understood the proceedings and had no
questions. The trial court asked again if defendant had any questions; he shook his head
indicating no.
         The trial court accepted defendant’s plea to the count 4 offense and his admission
to the strike prior. The trial court found that defendant made a knowing and voluntary
waiver of his statutory and constitutional rights; and the plea was “freely and voluntarily
made with an understanding of the nature of the charges and the consequences of the
plea.”
         Defendant agreed to proceed immediately with sentencing. The trial court denied
probation and imposed the low term for the count 4 offense, doubled because of the strike
prior, for a total aggregate term of 32 months. Various fines and fees were imposed. The
trial court ordered that the sentence be served consecutive to the sentence defendant was
currently serving for a conviction arising out of Santa Cruz County Superior Court.
Defendant was ordered to register as a narcotics offender.
         On September 16, 2014, defendant filed a notice of appeal and requested a
certificate of probable cause. In his request for a certificate of probable cause, defendant
alleged that his attorney urged him to accept a plea bargain; he found out subsequent to
his plea that there “was a lack of evidence” (capitalization omitted) against him; he
accepted the plea in order to assure his codefendant received probation, but she was
incarcerated. Defendant opined that this constituted “ineffective assistance”

                                               4.
(capitalization omitted) from counsel. The request for a certificate of probable cause was
denied on September 25, 2014.
                                      DISCUSSION
       Appellate counsel was appointed on October 21, 2014. Appellate counsel filed a
Wende brief on December 5, 2014. That same day, this court issued its letter inviting
defendant to submit a supplemental brief. No supplemental brief was filed.
       As previously stated, in his request for a certificate of probable cause, defendant
asserted that his attorney urged him to accept a plea bargain; he found out subsequent to
his plea that there “was a lack of evidence” (capitalization omitted) against him; and he
accepted the plea in order to assure his codefendant received probation, but she was
incarcerated. Defendant opined that this constituted “ineffective assistance”
(capitalization omitted) from counsel.
       As for defendant’s claim that his defense counsel urged him to accept the plea,
advice and persuasion from defendant’s own attorney does not vitiate a plea. (People v.
Evans (1960) 185 Cal.App.2d 331, 334.)
       As for defendant’s other assertions in the request for a certificate of probable
cause, the record does not support these assertions. Regarding the claim of a lack of
evidence against him, defendant stipulated to a factual basis for the plea at the change of
plea hearing; and affirmatively represented that he had had an adequate opportunity to
discuss the charges against him, and possible defenses to those charges, with his defense
attorney. Defense counsel also represented that he had discussed the charges and
possible defenses with defendant. It is reasonable to assume that defendant would not
plead no contest “unless he is satisfied that the People do have sufficient evidence at least
to hold him for trial.” (People v. Warburton (1970) 7 Cal.App.3d 815, 822.)
       Defendant’s contention that he entered into the plea agreement in order to assure
that Estrada received probation also is unsupported by the record. It was made
abundantly clear at the change of plea hearing that Estrada had no guarantee or

                                             5.
commitment that she would receive a sentence of probation, it was an “open sentence”;
the “sentence that [Estrada] will receive is completely within the discretion of the
sentencing judge.” Immediately after that, the trial court inquired whether anyone had
told defendant, or Estrada, that any particular sentence, other than what was discussed,
would be imposed. They both responded with “No.”
       The record also does not disclose any ineffective assistance of counsel. Any claim
of ineffective assistance of counsel should be raised in a petition for writ of habeas
corpus. (People v. Mendoza Tello (1997) 15 Cal.4th 264, 266-267.)
       After an independent review of the record, we find no reasonably arguable factual
or legal issue exists.
                                         DISPOSITION
       The judgment is affirmed.




                                             6.